DETAILED ACTION 
					Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on 10/2/20.  Applicant amended claims 1, 6, 8, 12; canceled claims 9, 14, 16 and withdrew claims 15, 17-19. Therefore, claims 1-8, 10-13 are currently pending in this application.

				Claim Rejections - 35 USC §112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
	(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-8, 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1 and 8 of the amendment filed on 10/2/20, the applicants added the limitations including “to reactivate the deactivated portion of combustion cylinders responsive to the comparison of one or more of the transmission setting, the fuel rail pressure, and the fueling rate to the threshold”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
	Claims 2-7,10-13 are rejected by virtue of their dependence on claims 1 and 8.
	The amendment filed 10/2/20 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

				Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
	Claims 8, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	-Claim 8 recites “the engine status report” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
	Claims 10-13 depend from claim 8, and contain all of the limitations of claim 8. Therefore, claims 10-13 are rejected for the same reasons as claim 8.
	
				     Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 7, 8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rayl et al. (US Patent 6,782,865) in view of Glugla et al. (US Patent 9,732,686) and Buck et al. (US 2006/0042608).
	With regards to claim 1:

	an engine load circuit structured to receive information indicative an engine operating state of an engine (see col. 1, lines 60-67, col. 4, lines 28-31,34-37), wherein the received information includes an engine load;
	a timing circuit structured to receive the information and generate a cylinder request after the engine has been in a certain engine operating state for a first certain period of time (see col. 4, lines 26-67); wherein the timing circuit is structured to determine that the engine is operating in a low load operating condition for the certain period of time (see col. 4, Lines 26-31); and
	cylinder circuit structured to receive the cylinder request and generate a cylinder command to be sent to the engine to deactivate a portion of combustion cylinders based on the engine operating state existing for the first certain period of time (see col. 1, lines 22-30, 60-67, col. 2, lines 1-6, col. 4, lines 26-31), 
	wherein the cylinder circuit is structured to generate a cylinder command to reactivate the deactivated portion of combustion cylinders responsive to the engine has been operating with a load greater than a preset threshold for a second certain period of time (see col. 4, lines 31 -37), such that the engine is operated with no deactivated cylinders (i.e. entering the full cylinders operating mode) (see Figure 5, col. 4, lines 26-37, col. 5, lines 37-40).
	However, Rayl fails to disclose that after the portion of the combustion cylinders has been deactivated in a cylinder deactivation mode, the cylinder circuit is structured to provide a thermal management command to increase a temperature of engine exhaust gas, wherein the thermal management command is provided after the 
	Glugla teaches after a portion of the combustion cylinders has been deactivated in a cylinder deactivation mode, a controller (32) (see Figure 1) being configured to provide a thermal management command including an internal hydrocarbon dosing, after the portion of combustion cylinders has been deactivated to increase engine exhaust gas temperature, such that the thermal management command complements the cylinder deactivation mode (see col. 2, lines 3-30).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rayl such that an internal hydrocarbon dosing being supplied to the active cylinders while the portion of combustion cylinders being deactivated as is taught by Glugla, as both Rayl and Glugla are directed toward the same field of endeavor, an internal combustion engine control system.   One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Rayl to supply an internal hydrocarbon dosing to the active cylinders after the portion of combustion cylinders having been deactivated as taught by Glugla would have advantageously increased the exhaust gas temperature to reactivate the emission control device and reduce the exhaust gas emission (see Glugla, col. 2, lines 8-11,28-30).

	Buck teaches determining that an engine being operating in a low load operating condition based on a comparison of a fueling rate to a threshold (note that there is a generally linear relationship between an engine load and an engine fueling rate) (see par. [0019]). 	
	One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Rayl to determine that the engine is operating in a low load or high load operating condition based on a comparison of a fueling rate to a threshold as taught by Buck would have accurately determined the engine load in order to effectively control the engine performance.
	
	With regards to claim 2:
	The modified Rayl discloses the apparatus of claim 1, Rayl further discloses wherein the engine operating state includes a low load operating condition, wherein the low load operating condition indicates that an engine load is below a preset threshold (the engine load is low enough) (see Col. 1, Lines 57-67, Col. 4, Lines 26-31).

	With regards to claim 3:
	The modified Rayl discloses the apparatus of claim 2 above; Glugla further teaches wherein the cylinder command includes an increase in a fuel injection rate to 

	With regards to claim 4:
	The modified Rayl discloses the apparatus of claim 3, Glugla further teaches wherein the increase in the fuel injection rate is such that an engine torque output remains constant from a time period immediately preceding the deactivation request where no combustion cylinders were deactivated (see col. 6, lines 41-49, col. 21, lines 46-50).
                 
With regards to claim 7:
	The modified Rayl discloses the apparatus of claim 1, Rayl further discloses wherein the certain period of time for the engine operating state existing (see Col. 2, Lines 29-34, Col. 4, Lines 26-31); however, Rayl fails to disclose the certain period of time of 30 seconds or less.
	Regarding the specific value of the certain period of time for the engine operating state existing, it is the examiner's position that a specific value of the certain period of time of 30 seconds, would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as the size of the engine, and the engine operating conditions... Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not 

	With regards to claim 8:
	Rayl discloses an engine system for changing the temperature of an exhaust gas stream, the system comprising:
	a plurality of combustion cylinders (24) in an engine (see Figure 2);
	an exhaust gas aftertreatment sub-system (not shown but must have) fluidly connected downstream of the plurality of combustion cylinders;
	an engine load circuit structured to receive information indicative an engine operating state of an engine (see col. 1, lines 60-67, col. 4, lines 28-31,34-37);
	a timing circuit structured to receive the engine status report and generate a cylinder request after the engine has been in a certain engine operating state (low engine load )  for a first certain period of time (see col. 4, lines 26-67); wherein the timing circuit is structured to determine that the engine is operating in a low load operating condition for the certain period of time (see Col. 4, Lines 26-31)(see Col. 4, lines 34-37, col. 5, Lines 37-40); and
	a cylinder circuit structured to receive the cylinder request and generate a cylinder command to be sent to the engine to activate or deactivate a portion of the combustion cylinders (see col. 1, lines 22-30, 60-67, col. 2, lines 1-6, col. 4, lines 26-67), and wherein the cylinder circuit is structured to generate a cylinder command to reactivate a deactivated portion of combustion cylinders responsive to the engine has been operating with a load greater than a preset threshold for a second certain period of 
	However, Rayl fails to disclose that after the portion of the combustion cylinders has been deactivated in a cylinder deactivation mode, the cylinder circuit is structured to provide a thermal management command to increase a temperature of engine exhaust gas, wherein the thermal management command is provided after the portion of combustion cylinders are deactivated such that the thermal management command complements the cylinder deactivation mode, and wherein the thermal management command includes at least one of retarding an injection timing, an internal hydrocarbon dosing, a closing of an intake throttle, a closing of an exhaust throttle, and increasing a speed of the engine.
	Glugla teaches after a portion of the combustion cylinders has been deactivated in a cylinder deactivation mode, a controller (32) (see Figure 1) being configured to provide a thermal management command including an internal hydrocarbon dosing, after the portion of combustion cylinders has been deactivated to increase engine exhaust gas temperature, such that the thermal management command complements the cylinder deactivation mode (see col. 2, lines 3-30).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rayl such that an internal 
	The modified Rayl fails to disclose determining that the engine is operating in a low load or high load operating condition based on a comparison of one or more of transmission setting, a fuel rail pressure and a fueling rate to a threshold.
	Buck teaches determining that an engine being operating in a low load or high load operating condition based on a comparison of a fueling rate to a threshold (note that there is a generally linear relationship between an engine load and an engine fueling rate) (see par. [0019]). 	
	One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Rayl to determine that the engine is operating in a low load or high load operating condition based on a comparison of a fueling rate to a threshold as taught by Buck would have accurately determined the engine load in order to effectively control the engine performance.



	The modified Rayl discloses the apparatus of claim 8 above; Glugla further teaches wherein the cylinder command includes an increase in a fuel injection rate to only an activated portion of the combustion cylinders (see Figure 4, col. 1, lines 55-63, col. 2, lines 3-15).
	With regards to claim 11:
	The modified Rayl apparatus discloses all the claimed limitations of claim 10; however, Rayl fails to disclose wherein the increase in the fuel injection rate is double a rate that was provided during a time period immediately preceding the deactivation request where no combustion cylinders were deactivated.
	Regarding the specific value of the fuel injection rate, it is the examiner's position that the fuel injection rate is double a rate that was provided during a time period immediately preceding the deactivation request where no combustion cylinders were deactivated would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as the exhaust gas temperature as well as the size of the engine and the engine operating conditions... Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense. (See KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (april 30, 2007)). Also, it is held that where the general conditions of a claim are disclosed in the prior art (increasing the fuel injection rate), it is not inventive to discover the optimum 

	With regards to claim 12:
	The modified Rayl discloses the system of claim 8; however, Rayl fails to disclose at least one certain period of time is thirty seconds or less.
	Regarding the specific value of the certain period of time for the engine operating state existing, it is the examiner's position that a specific value of the certain period of time of 30 seconds or less, would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as the size of the engine and the engine operating conditions... Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense. (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (april 30, 2007)).

	With regards to claim 13:
	The modified Rayl discloses the system of claim 8, Rayl further discloses wherein the plurality of combustion cylinders are arranged in a V-formation (see Figure 2), wherein during a deactivation mode, the cylinder request is structured to deactivate a bank of combustion cylinders for a certain period of time (see Col. 2, Lines 29-34, Col 4, Lines 26-67).

	Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rayl et al. (US Patent 6,782,865) in view of Glugla et al. (US Patent 9,732,686) and Buck et al. (US 2006/0042608) as applied to claim 1 above, and further in view of Cummings et al. (US Patent 5,813,383).
	With regards to claim 5:
	The modified Rayl apparatus discloses all the claimed limitations of claim 1; however, Rayl fails to disclose wherein the cylinder circuit includes a timing element, wherein the timing element is structured to control switching between activated and deactivated combustion cylinders during a combustion cylinder deactivation mode such that all the combustion cylinders wear evenly.
	Cummings teaches controlling switching between activated and deactivated combustion cylinders during a combustion cylinder deactivation mode such that all the combustion cylinders wear evenly (see Col. 4, Lines 8-13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rayl by control switching between activated and deactivated combustion cylinders during a combustion cylinder deactivation mode such that all the combustion cylinders wear evenly as taught by Cummings for reducing maintenance cost for the cylinder repair (see Cummings, col. 2, lines 31 -36).

	With regards to claim 6:
	The modified Rayl discloses the apparatus of claim 5, Rayl further discloses wherein the timing element controls switching between the activated and deactivated .
				     Response to Arguments
	Applicant's arguments filed 10/2/20 have been fully considered and they are moot in view of a new ground of rejection as set forth above.

						Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747